UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7275


WILLIE J. ASBURY,

                  Plaintiff - Appellant,

             v.

DONALD DRISKELL;      ARTHUR    BUTLER;    CYNTHIA      MIMS;   JOETTE
SCARBOROUGH,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:08-cv-02671-DCN)


Submitted:    November 19, 2009              Decided:    December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Asbury, Appellant Pro Se.    Erin Mary Farrell, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie J. Asbury appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.   § 636(b)(1)(B)          (2006).        The   magistrate     judge

recommended       that    relief     be     denied    and    advised    Asbury    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite this warning, Asbury failed to object

timely to the magistrate judge’s recommendation.

              The    timely       filing     of     specific      objections     to     a

magistrate      judge’s      recommendation          is   necessary     to   preserve

appellate review of the substance of that recommendation when

the     parties      have     been        warned     of     the    consequences        of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Asbury

has waived appellate review by failing to timely file specific

objections      after     receiving        proper    notice.       Accordingly,       we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions      are   adequately        presented     in   the   materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3